Motion by appellant to dispense with printing on his appeal from an order, dated December 6, 1960, denying, without a hearing, his coram nobis application. Motion denied. The papers submitted on this motion show no merit in the appeal. The issues sought to be raised are the same as those passed upon by this court on another appeal by this appellant from another order dated April 17, 1953, denying a previous coram nobis application *808made by him (see People v. Burrell, 283 App. Div. 804). Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.